IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 01-31432
                          Summary Calendar



BRIAN STILES,

                                Plaintiff-Appellant,

versus

TRANSOCEAN OFFSHORE INC.; TRANSOCEAN OFFSHORE VENTURES, INC.,

                                Defendants-Appellees.

                        --------------------
           Appeal from the United States District Court
               for the Eastern District of Louisiana
                       USDC No. 00-CV-3347-M
                        --------------------
                           August 30, 2002
Before HIGGINBOTHAM, SMITH, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Brian Stiles (Stiles), a seaman, appeals the district

court’s grant of summary judgment dismissing his wrongful

termination allegations in this Jones Act suit.   Stiles argues

that Transocean Offshore Ventures, Inc. (“Transocean”),

wrongfully terminated him in retaliation for filing this

litigation.

     Stiles has failed to set forth evidence that Transocean’s

decision to fire him was motivated in substantial part by the

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 01-31432
                                -2-

knowledge that Stiles intended to file a personal injury action

against Transocean.   Smith v. Atlas Off-shore Boat Serv. Inc.,

653 F.2d 1057, 1063-64 (5th Cir. 1981).   Therefore, the district

court’s grant of summary judgment is AFFIRMED.